Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2017                                                                                     Stephen J. Markman
                                                                                                                  Chief Justice

                                                                                                       Robert P. Young, Jr.,
                                                                                                             Brian K. Zahra
  153979(59)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  MARLETTE AUTO WASH, LLC,                                                                                   Joan L. Larsen,
           Plaintiff/Cross-Defendant-                                                                                  Justices
           Appellant,
                                                                     SC: 153979
  v                                                                  COA: 326486
                                                                     Sanilac CC: 14-035490-CH
  VAN DYKE SC PROPERTIES, LLC,
             Defendant/Cross-Plaintiff-
             Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the Michigan Bankers Association and
  the Michigan Credit Union League to participate as amici curiae and file an amicus brief
  is GRANTED. The amicus brief submitted on February 13, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 17, 2017
                                                                                Clerk